Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Brandon Daniel Renner,
Petitioner,
v.
The Inspector General.
Docket No. C-14-793
ALJ Ruling No. 2014-33

Date: May 30, 2014

DISMISSAL

Petitioner, Brandon Daniel Renner was convicted of a felony related to the unlawful
manufacture, distribution, prescription, or dispensing of a controlled substance. Pursuant
to section 1128(a)(4) of the Social Security Act (Act), the Inspector General (I.G.) has
excluded him from participating in Medicare, Medicaid, and all federal health care
programs for a period of five years. Petitioner appeals, challenging the length and the
effective date of the exclusion.

The L.G. has moved to dismiss, arguing that Petitioner fails to raise an issue that may be
properly addressed in a hearing. I agree and, for the reasons discussed below, grant the
1.G.’s Motion to Dismiss.

Discussion

In a letter dated February 28, 2014, the I.G. advised Petitioner Renner that he was
excluded from participating in Medicare, Medicaid, and all federal health care programs,
because he had been convicted of a felony related to the unlawful manufacture,
distribution, prescription, or dispensing of a controlled substance. The letter explained
that section 1128(a)(4) of the Act authorizes the exclusion. I.G. Ex. | at 1.
Petitioner concedes that he was convicted of a drug-related felony and is subject to
exclusion under section 1128(a)(4), but argues that the period of exclusion should be
reduced or that its effective date be changed to the date of his conviction, May 2013.

I have no authority to grant him the relief he seeks. First, an exclusion brought under
section 1128(a)(4) must be for a minimum period of five years. Act § 1128(c)(3)(B); 42
C.F.R. § 1001.102(a). Where, as here, the I.G. imposes a five-year exclusion, its length
is not reviewable. 42 C.F.R. § 1001.2007(a)(2). Second, as a matter of law, an exclusion
becomes effective 20 days after the date of the I.G.’s notice of exclusion. 42 C.F.R.

§ 1001.2001. An administrative law judge has no authority to review the timing of the
1.G.’s determination to impose an exclusion or to alter retroactively the date it is imposed.
Tanya A. Chuoke, R.N., DAB No. 1721 (2000); Samuel W. Chang, DAB No. 1198
(1990).

Because Petitioner’s hearing request does not raise an issue that I am empowered to
resolve, I grant the I.G.’s motion and dismiss Petitioner’s appeal. 42 C.F.R.
§ 1005.2(e)(4).

/s/
Carolyn Cozad Hughes
Administrative Law Judge

